Exhibit 10.1






November 1, 2005


Mr. Anthony J. Alexander
President
Metropolitan Edison Company
2800 Pottsville Pike
Reading, PA 19640-0001


Pennsylvania Electric Company
311 Industrial Park Rd.
Johnstown, PA 15904


The Waverly Electric Power and Light Company
707 Main St.
Towanda, PA 18848


RE: 
Notice of Termination Tolling Agreement Restated Partial Requirements Agreement,
dated January 1, 2003, by and among, Metropolitan Edison Company, Pennsylvania
Electric Company, The Waverly Electric Power and Light Company and FirstEnergy
Solutions Corp., as amended by a First Amendment to Restated Requirements
Agreement, dated August 29, 2003 and by a Second Amendment to Restated
Requirements Agreement, dated June 8, 2004 (“Partial Requirements Agreement”)



Dear Mr. Alexander:


Please be advised that FirstEnergy Solutions Corp. on this 1st day of November,
2005 pursuant to Paragraph 6 of the Partial Requirements Agreement hereby
notifies Metropolitan Edison Company, Pennsylvania Electric Company and The
Waverly Electric Power and Light Company (“Buyers”) that FirstEnergy Solutions
Corp. elects to terminate the Partial Requirements Agreement effective midnight
December 31, 2005. As required pursuant to Paragraph 6, this notice is being
provided sixty (60) days in advance of the next calendar year.


Notwithstanding the above, in exchange for FirstEnergy Solutions Corp. not
exercising its right to terminate the Partial Requirements Agreement effective
midnight December 31, 2005, the parties agree to toll the termination provisions
of Paragraph 6 for a period of one (1) year, provided that FirstEnergy Solutions
Corp. shall be permitted to terminate the Partial Requirements Agreement at any
time during the term of this Tolling Agreement with sixty (60) days written
notice.


This Tolling Agreement supercedes any conflicting provision of the Partial
Requirements Agreement. This Tolling Agreement and its contents shall not be
used or relied upon as
 
 

--------------------------------------------------------------------------------


 
Mr. Anthony J. Alexander
November 1, 2005
Page 2


evidence or in argument in any judicial, quasi-judicial, or other proceeding for
any purpose whatsoever except to enforce or show evidence of compliance with the
terms of the Tolling Agreement or to show evidence of the tolling of the
termination provisions of Paragraph 6. The execution of the Tolling Agreement
does not constitute an admission or acknowledgment of any fact, conclusion of
law, or liability by any party to this Tolling Agreement.


This Tolling Agreement may be executed in counterparts and is effective upon
November 1, 2005, and is effective without the requirement of filing with or
endorsement by any federal or state court or agency. The undersigned
representatives certify that they are fully authorized to enter into and to bind
such party to the terms and conditions of this Tolling Agreement.


Please indicate your agreement with this Tolling Agreement by signing below.




Sincerely,





           
   
 
Richard H. Marsh
Senior Vice President
FirstEnergy Solutions Corp.
 
           


 


Accepted and agreed to by:


Metropolitan Edison Company
Pennsylvania Electric Company
The Waverly Electric Power and Light Company


By:

--------------------------------------------------------------------------------

Anthony J. Alexander
President
 
This 1st day of November, 2005
 
 

--------------------------------------------------------------------------------


     